    Case: 1:19-cv-06763 Document #: 41 Filed: 12/26/19 Page 1 of 2 PageID #:563




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

LJ CONSULTING SERVICES, LLC, AS                       )
ADMINISTRATOR OF THE SHIRLEY T.                       )
SHERROD, M.D. P.C. TARGET PENSION                     )
PLAN AND TRUST, and SHIRLEY T.                        )
SHERROD, M.D., P.C. TARGET PENSION                    )       Case No. 19 CV 6763
PLAN AND TRUST,                                       )
                                                      )       Hon. Mary M. Rowland
                         Plaintiffs,                  )
                                                      )
                    v.                                )
                                                      )
SUNTRUST INVESTMENT SERVICES, INC.,                   )
                                                      )
                         Defendant.                   )

                         PLAINTIFFS’AGREED MOTION TO EXTEND

      NOW COME the Plaintiffs, LJ CONSULTING SERVICES, LLC, as ADMINISTRATOR

OF THE SHIRLEY T. SHERROD, M.D. P.C. TARGET PENSION PLAN AND TRUST,

and SHIRLEY T. SHERROD, M.D., P.C. TARGET PENSION PLAN AND TRUST, and for

their Agreed Motion To Extend the deadline for Plaintiffs To file their Response To Defendant’s

pending Motion To Dismiss and For Defendant to serve Plaintiffs with Defendant’s verified

responses to Plaintiff’s’ discovery responses, state as follows:

1. The undersigned requests that the deadline for Plaintiffs To file their Response To

Defendant’s pending Motion To Dismiss be extended from December 26 to December 27, 2019

as a result of the holidays, which had left the undersigned’s office understaffed, and an illness

contracted by the undersigned that caused the undersigned to consult with a physician on

December 26, 2019 in order to obtain relief from his illness.

2. Defendant had requested the undersigned, to which there is no objection, to extend the deadline

for Defendant to produce its verified discovery responses from December 30, 2019 through


                                                 1
     Case: 1:19-cv-06763 Document #: 41 Filed: 12/26/19 Page 2 of 2 PageID #:564




 January 3, 2020 because of timing issues in connection with the holidays that have caused a delay.

3. Defendant’s counsel, Mr. Punit K. Marwaha, is in agreement with this Motion.

    WHEREFORE, Plaintiffs, LJ CONSULTING SERVICES, LLC, as ADMINISTRATOR

OF THE SHIRLEY T. SHERROD, M.D. P.C. TARGET PENSION PLAN AND TRUST,

and SHIRLEY T. SHERROD, M.D., P.C. TARGET PENSION PLAN AND TRUST,

respectfully pray that this Honorable Court extend the deadline for Plaintiffs To file their Response

To Defendant’s pending Motion To Dismiss from December 26 to December 27, 2019 and for

Defendant to file its Reply by January 10, 2010, and for this Honorable Court to extend the

deadline for Defendant to produce its verified discovery responses from December 30, 2019

through January 3, 2020

.

                               Respectfully Submitted,

                               LJ CONSULTING SERVICES, LLC, as ADMINISTRATOR OF
                               THE SHIRLEY T. SHERROD, M.D. P.C. TARGET PENSION
                               PLAN, and SHIRLEY T. SHERROD, M.D., P.C. TARGET
                               PENSION PLAN

                               By: /s/ Joseph P. Berglund
                                   Attorney For Defendants

Attorney For Plaintiffs
Joseph P. Berglund
LAW OFFICES OF JOSEPH P. BERGLUND
1010 Jorie Blvd., Suite 370
Oak Brook, IL 60523
(630) 990-0234
berglundmastny@aol.com




                                                 2
